Citation Nr: 9928304	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-25 808	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected disability manifested by pleural scarring and 
contraction of the right lung, currently rated as 10 percent 
disabling.  

2.  Entitlement to service connection for a claimed back 
condition.  

3.  Entitlement to service connection for a claimed hearing 
loss.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision by the RO.  



REMAND

The Board notes that the provisions of 38 U.S.C.A. § 5107(a) 
have been met in connection with the veteran's claim for an 
increased rating for his service-connected pleural scarring 
and contraction of the right lung in that it is well grounded 
based on the veteran's evidentiary assertion that his 
service-connected disability has increased in severity.  See 
Drosky v. Brown, 10 Vet. App. 251, 254 (1997) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992)).  

Thus, the VA has a duty to assist the veteran in development 
of facts pertinent to a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  

The duty to assist includes obtaining an adequate VA 
examination.  Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Hyder v. Derwinski, 1 Vet. App. 221 (1991).  

Under the revised rating criteria, in effect on October 7, 
1996, pleural cavity injuries and other disorders under 
Diagnostic Codes 6840 through 6845 are now evaluated under a 
general rating formula for restrictive lung disease.  

Under the new rating criteria which are effective from 
October 7, 1996, restrictive lung disease is primarily rated 
according to the degree of impairment on pulmonary function 
tests.  A 10 percent rating is warranted where pulmonary 
function testing reveal that forced expiratory volume in one 
second (FEV-1) is 71 to 80 percent predicted; FEV-1/Forced 
Vital Capacity (FVC) is 71 to 80 percent; or where Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) is 66 to 80 percent predicted.  A 30 
percent rating is warranted where pulmonary function testing 
reveal that FEV-1 is 56 to 70 percent predicted; FEV-1/FVC is 
56 to 70 percent; or where DLCO (SB) is 56 to 65 percent 
predicted.  A 60 percent rating is warranted where pulmonary 
function testing reveal that FEV-1 is 40 to 55 percent 
predicted; FEV-1/FVC is 40 to 55 percent; or where DLCO (SB) 
is 56 to 65 percent predicted.  38 C.F.R. § 4.97, Diagnostic 
Code 6843.  However, the veteran was not afforded a maximum 
oxygen consumption test nor a DLCO (SB).  

In addition, the Board notes that the recent examiner 
indicated that the veteran had severe obstructive lung 
disease which might have been related to cigarette smoking 
and some restrictive lung disease related to his service-
connected pulmonary scarring and contracture of the right 
lung.  In this case, the Board may be presented with service-
connected and nonservice-connected lung disorders.  The 
origin or onset of each and every lung disorder has not been 
determined, and the degree of impairment attributable to each 
has not been identified, and fully determined.  See 

In Waddell v. Brown, 5 Vet. App. 454 (1993) (there may be a 
breach in the duty to assist when there are variously 
diagnosed service-connected and nonservice-connected 
disorders, but none of the examinations fully described the 
degree of disability attributable to each disorder).  Any 
additional treatment records should be obtained to fully 
evaluate the case.  

Regarding the veteran claim of service connection for a back 
condition and hearing loss, the Board notes that he has 
asserted that he suffered from these conditions since 
service.  This is not competent medical evidence to well 
ground the claim of service connection, but it triggers VA's 
duty to notify the veteran of the type of evidence necessary 
to complete his application.  38 U.S.C.A. § 5103(a) (West 
1991); Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this regard, the Board notes that all of the veteran's 
medical records were not obtained.  These records and any 
other records regarding ongoing treatment for his back 
condition and hearing loss should be obtained.  

Under the circumstances in this case, further development and 
assistance are required. Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate action 
to contact the veteran in order to obtain 
information regarding all medical 
treatment he has received for the 
disabilities at issue since 1995.  The 
veteran also should be requested to 
submit all medical evidence which tends 
to support his assertions that he back 
and hearing disability due to disease or 
injury which was incurred in or 
aggravated by service.  Based on his 
response, the RO should undertake to 
obtain copies of all records from any 
identified treatment source.  Any VA 
treatment records should be procured in 
this regard and associated with the 
claims folder.  

2.  The veteran should be afforded a VA 
pulmonary examination to evaluate the 
current severity of the service-connected 
lung condition.  The claims folder should 
be made available to the examiner for 
review in this regard.  Based on his/her 
review of the case, the examiner should 
comment on the whether the veteran 
manifests more than one lung disability 
and, if so, whether each disability is 
causally related to the veteran's period 
of service or to his already service-
connected disability.  All appropriate 
tests should be performed, including 
pulmonary function studies which yield 
results in terms of FEV-1; or FEV-1/FVC; 
or DLCO (SB); or maximum oxygen 
consumption.  The examiner should review 
the pulmonary function test results in 
arriving at any opinion as to overall 
degree of lung incapacity produced by the 
service-connected disease process.  A 
complete rationale for any and all 
opinions offered must be provided.  

3.  Based on the development requested 
hereinabove, the RO should review the 
veteran's claims.  All indicated action 
should be taken in this regard.  If any 
benefit sought on appeal remains denied 
in this regard, then the veteran and his 
representative should be provided with a 
supplement statement of the case and 
given an opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action on 
the veteran's part is required until further notice by the 
RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


